TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00441-CR



                                  Juan Lucas Garcia, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 68903, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

Juan Lucas Garcia pleaded guilty to the offense of aggravated assault with a deadly weapon and

was placed on deferred-adjudication community supervision for seven years. Subsequently, the State

filed a motion to adjudicate, alleging that Garcia had violated the terms and conditions of his

community supervision by, among other things, using drugs and failing to report to his community-

supervision officer as ordered.

               At the hearing on the motion to adjudicate, Garcia pleaded true to the State’s

allegations and testified in his defense. Garcia claimed that he had “tried” to comply with the

conditions of his community supervision but that certain circumstances had prevented him from

doing so. These circumstances included difficulty in finding a place to live, “stress,” and weather

conditions and transportation issues that, according to Garcia, made it difficult to meet with his

probation officer. No other witnesses testified at the hearing. At the conclusion of the hearing, the
district court found the State’s allegations to be true, adjudicated Garcia guilty of the underlying

offense of aggravated assault with a deadly weapon, and sentenced him to ten years’ imprisonment.

This appeal followed.

                  Garcia’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684

(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Garcia was mailed a copy of counsel’s brief

and advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.



                                                 __________________________________________

                                                 Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: March 22, 2013

Do Not Publish

                                                    2